UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2016 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: PACIFICORP HOLDINGS, LTD. (Exact name of registrant as specified in its charter) Nevada 47-2055848 (State of other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 500 North Rainbow Road, Suite 300 Las Vegas Nevada 89107 (Address of principal executive offices) 702-448-4138 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ ] (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[ ] As of October 31, 2016, there were 8,390,000 shares of the Registrant’s $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4. Controls and Procedures 16 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 17 ITEM 1A. Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Mine Safety Disclosures 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 18 SIGNATURES 19 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Pacificorp Holdings, Ltd. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "Pacificorp" refers to Pacificorp Holdings, Ltd. 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 3 Pacificorp Holdings, Ltd. BALANCE SHEETS October January 31, 2016 31, 2016 (Unaudited) ASSETS Current assets: Cash $ $ Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts Payable and Accrued Liabilities Related Party Loan Total liabilities Stockholders' deficit: Common stock; authorized 100,000,000; 8,390,000 shares at $0.001 par value Additional Paid in Capital Deficit accumulated ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 4 Pacificorp Holdings, Ltd. STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Month Period Ended October 31, 2016 For the Three Month Period Ended October 31, 2015 For the Nine Month Period Ended October 31, 2016 For the Nine Month Period Ended October 31, 2015 Operating Expenses: General and administrative $ Total Operating Expenses Other Expenses Interest Expense, net - - Net loss for the period $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $
